UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                                              No. 11-cr-676-8 (RJS)
        -v-                                                         ORDER

 EDWIN RUIZ,

                               Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

       The Court is in receipt of defense counsel’s sealed submission, dated May 24, 2021, and the

government’s letter and audio-visual submission, submitted on May 27, 2021, regarding the Supervisee’s

alleged violations of the terms of his supervised release. (Doc. No. 256). In light of the representations

contained in the government’s submissions, IT IS HEREBY ORDERED THAT the parties shall appear for

a conference on Monday, June 14, 2021 at 11:00 a.m., at which time the Supervisee will be presented on

the alleged violations, as to which he will enter a formal admission or denial. In the event that the

Supervisee denies the specifications, the Court will schedule an evidentiary hearing after consulting with

the parties. The Supervisee’s counsel, David Ruhnke, shall submit a letter to the Court no later than

Monday, June 7, 2021, indicating whether his client wishes to appear in person or remotely via ZoomGov

videoconference. If the latter, Mr. Ruhnke shall discuss with his client the attached Waiver of Right to be

Physically Present at a Criminal Proceeding form, which shall then be executed and returned to the Court.

The Court will then issue further instructions concerning the requested videoconference. Members of the

public may monitor the proceedings via the Court's free audio line by dialing 1-888-363-4749 and using

access code 3290725#.

SO ORDERED.
Dated:                May 28, 2021
                      New York, New York            _________________________________
                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                              WAIVER OF RIGHT TO BE PRESENT AT
                               -v-
                                                                              CRIMINAL PROCEEDING
EDWIN RUIZ
                                           Supervisee.                           11‐cr‐676‐8 (RJS)
-----------------------------------------------------------------X


___       Supervised Release Conference

          I understand that I have a right to appear before a judge in a courtroom in the Southern District of New York at the
          time the conditions of my release on supervision or my remand to custody are discussed. I have discussed these rights
          with my attorney and wish to give up these rights for the period of time in which access to the courthouse has been
          restricted on account of the COVID-19 pandemic. I request that my attorney and I be permitted to participate by
          telephone, or if it is reasonably available by videoconferencing, in any conference with the court at which such
          conditions or my remand are discussed.

Date:                ____________________________
                     Signature of Defendant


                     ____________________________
                     Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of supervised release,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this waiver form. I
affirm that my client knowingly and voluntarily consents to the proceedings being held without my client being physically
present in court.

Date:                ____________________________
                     Signature of Defense Counsel


                     ____________________________
                     Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this document, in
its entirety, to the defendant before the defendant signed it. The interpreter’s name is:

_______________________.

Date:                _________________________
                       Signature of Defense Counsel



Accepted:            ________________________
                     Signature of Judge
                     Date:



                                                                     2
